Citation Nr: 1445329	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-29 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for periodontal disease, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a bilateral leg disability (numbness of the legs), to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for arthritis of the feet and legs, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to arthritis of the feet and legs.

7.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

8.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

9.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with bilateral non-proliferative retinopathy. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Manchester, New Hampshire Department of Veteran Affairs (VA) Regional Office (RO) that, in part, continued a 20 percent rating for diabetes mellitus and granted service connection for right and left lower extremity peripheral neuropathy, rated 10 percent each.  

The matter of service connection for a left eye disability was previously on appeal; an October 2011 rating decision granted service connection for bilateral proliferative retinopathy (which was included in the rating for diabetes mellitus, as it was determined to be noncompensable).  Accordingly, that issue is no longer on appeal.

The issues of service connection for a heart disability, hypertension, periodontal disease, arthritis of the feet and legs, entitlement to increases in the ratings for diabetes mellitus (with bilateral proliferative retinopathy), and for peripheral neuropathy of the right and left lower extremities, and entitlement to a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A March 2008 rating decision granted the Veteran secondary service connection for peripheral neuropathy of both lower extremities (numbness of the legs).

2.  The evidence does not show that the Veteran has or has had a diagnosis of a disability of either hip.


CONCLUSIONS OF LAW

1.  The claim seeking service connection for a disability manifested by numbness of the legs (claimed as secondary to diabetes mellitus) is moot; such benefit was awarded with the grant of service connection for peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.202 (2013). 

2.  Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the Veteran's claims seeking service connection for a bilateral hip disability and a bilateral leg disability (claimed as numbness of the legs), the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June 2007, October 2007, and November 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  These matters were readjudicated in an April 2013 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured for the record.  He has not been afforded an examination in conjunction with the claim of service connection for a bilateral hip disability.  However, as the evidence does not show or suggest that he has a hip disability that may be related to service, even the low threshold standard (for determining when a VA examination is necessary) is not met, and the Board finds an examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Bilateral leg condition (numbness of the legs)

The March 2008 rating decision that denied service connection for a bilateral leg condition (numbness of the legs), to include as secondary to diabetes mellitus, simultaneously granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus (claimed as numbness of the legs).  In essence, that rating decision allowed and denied the same benefit sought.  Notably, an October 2011 Decision Review Officer (DRO) decision acknowledged this fact by removing "bilateral leg condition and numbness of the legs associated with diabetes mellitus II" from the listing of disabilities for which service connection has been denied.  Nonetheless, an SSOC issued two days later once again (inexplicably) listed "bilateral leg condition and numbness of the legs secondary to diabetes mellitus II" as an issue remaining certified on appeal.  The Board observes that a grant of service connection for peripheral neuropathy of the right and left lower extremities encompasses a grant of service connection for numbness of each lower extremity (a symptom of peripheral neuropathy), rendering a claim of service connection for such symptom/disability moot.   

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Given that the disability for which service connection is sought (a bilateral leg disability manifested by numbness) is encompassed by the entities of peripheral neuropathy of the right and left lower extremities (manifested by numbness), there is no remaining question of fact or law to be resolved; the appeal in this matter must be dismissed as moot.

Bilateral hip disability

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

It is neither shown, nor argued, that a disability of either hip was manifest in, or is related directly to, the Veteran's service.  His claim is one seeking secondary service connection for hip disability.  Regardless, a threshold requirement that must be met in any claim seeking service connection is that there must be evidence of a current disability (i.e., of the disability for which service connection is sought).  The only suggestions in the record that the Veteran may have a hip disability are in the Veteran's own reports (noted in multiple treatment records) of pain radiating from his feet, up along his legs and to his thighs and hips.  Notably, pain (of itself, without underlying pathology, is not a compensable disability); to the extent that this claim may be an alternate more of presenting a claim of service connection underlying peripheral neuropathy of the lower extremities, such claim has been resolved by an award of service connection for lower extremity peripheral neuropathy, and is now moot.   There is nothing in the record showing or suggesting that the Veteran has other (musculoskeletal, e.g.) disability of either hip.  He has not identified any medical provider who made findings or a diagnosis of, or provided treatment for, such disability.  At an August 2009 hearing before a Decision Review Officer (DRO), the Veteran reported that a recent private MRI of the hips found no hip pathology (for which reason the record was not sought, as it would not support his claim).  Absent competent evidence of a current disability of either hip, there is no valid claim of service connection for such disability, and service connection for a hip disability is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence is against the Veteran's claim seeking service connection for a bilateral hip disability; therefore, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5170; 38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for a bilateral leg disability (numbness of the legs) as secondary to diabetes mellitus is dismissed as moot.

The appeal seeking service connection for a bilateral hip disability is denied.


REMAND

Further development is required for a proper on the merits adjudication of the issues remaining on appeal.  Pertinent postservice treatment records appear to be outstanding.  The most recent records of VA treatment in the record are dated in April 2011.  As the Veteran appears to receive regular VA treatment, and all records of VA treatment are constructively of record, records of any VA treatment he received for the remaining disabilities since April 2011 must be secured for the record.  Moreover, the Veteran receives primary care from a private physician, Dr. Potter.  The most recent references to such treatment are in copies of March 2010 and November 2009 letters from other physicians to Dr. Potter regarding referrals (before these letters the most recent record from Dr. Potter in the record is dated in April 2008.  Further, the Veteran appears to have been referred to a cardiologist by Dr. Potter in July 2005, records of the referral evaluation are not associated with the record, may contain pertinent information (given the nature of the disabilities at issue), and must be secured.  

The VA examinations conducted in February 2008 are inadequate for rating purposes.  A negative nexus opinion (regarding periodontal disease) includes a vague citation to medical literature and X-rays, and does not include any actual explanation.  While loss of alveolar process due to periodontal disease is not a compensable disability (see note following Code 9913), the Veteran may be able to establish entitlement to VA treatment for periodontal disease if such is found to be secondary to/a complication of his service-connected diabetes mellitus (see 38 C.F.R. § 3.381).  The negative nexus opinion received/secured in connection with the claim of service connection for a heart disability addresses only a secondary service connection theory of entitlement.  The Veteran's service enlistment examination shows he reported a history of rheumatic fever as a child followed by heart murmurs, with additional murmurs noted at enlistment.  Other records note chronic rheumatic heart disease.  Clarification of the proper diagnosis for his heart disability and its possible direct nexus to service needed.  Although hypertension was not found on February 2008 VA examination, subsequent private and VA records show notations of hypertension, and the Veteran's service separation examination report shows a finding of [substantially] elevated (174/92) blood pressure (without any follow-up explanation).  

In addition, at the DRO hearing, the Veteran reported that private MRIs showed arthritis of the feet and toes.  Notably, at service enlistment, he reported a history of swollen feet prior to service. He has not been afforded a VA examinations for such disability.  

As the evidence at least suggests the existence of current disabilities with potential relationships to service (Notably, the Veteran alternatively argues that all claimed disabilities are secondary to his service connected diabetes mellitus), the low threshold standard for determining when a VA examination is needed is met.

The Veteran's most recent VA examination for diabetes and peripheral neuropathy of the lower extremities was in August 2011, when he reported 4 daily injections of insulin, but no restrictions on diet or regulation of activities.  Statements submitted (by the Veteran and Dr. Potter) report an increase in insulin injections (four or more) and that it has become necessary to restrict his diet and regulate his activities.  In light of the allegation of worsening and the lengthy interval since the last examination, a contemporaneous examination to determine the current severity of the diabetes is needed.  

The August 2011 VA examination also noted that the Veteran had decreased pain and pinprick response, decreased position sense, and no light touch response in both lower extremities.  However, there is medical assessment of the degree of severity of neuropathy in either lower extremity.  Therefore, and considering also that the most recent VA examination to assess the disability is now over three years old, a contemporaneous examination to assess the current severity of the bilateral lower extremity neuropathy is also needed.  

As the matter of entitlement to a TDIU is inextricably intertwined with the other claims pending on appeal, consideration of that claim must be deferred at this time.

The case is REMANDED for the following:

1. The AOJ should provide the Veteran a TDIU application form to complete and submit, and afford him the opportunity to respond.  If he does so, the AOJ should arrange for all further development indicated and adjudicate the issue.  The Veteran should be advised that the Board will have jurisdiction in the matter only if he timely disagrees with a negative determination.

2. The AOJ should secure for the record the complete clinical records of all VA evaluations or treatment that the Veteran has received for each of the claimed disabilities remaining on appeal, specifically all records generated since April 2011.  In addition (with his cooperation, i.e., by providing identifying information and releases), the AOJ should obtain copies of outstanding records of all private treatment the Veteran has received for the disabilities remaining on appeal, to specifically include: (1) updated records from his primary care physician, Dr. Potter; (2) records of the cardiology referral or consultation in (or around) July 2005; and (3) reports of MRIs of the feet and toes showing arthritis (at the August 2009 DRO hearing) and the clinical evaluations associated with those MRIs.

3. Then, the AOJ should arrange for the Veteran to be examined by a cardiologist to determine the nature and likely etiology of his heart disability and the likely etiology of his hypertension.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each heart disability entity found.  Indicate whether any is an ischemic heart disease.

b. Regarding each heart disability entity diagnosed that is not an ischemic heart disease, is it at least as likely as not (a 50% or better probability) that such is related to (a complication of or caused or aggravated by) the Veteran's diabetes?

c. What is the significant of the heart murmurs noted on enlistment?  Does the finding reflect that rheumatic heart disease pre-existed service?  If so, is it at least as likely as not (a 50% or better probability) that such was aggravated in service?  Is any current heart disability diagnosed related to that finding?    

d. Does the Veteran have hypertension?  If not, reconcile that finding with the notations of hypertension in his treatment records.  

e. If hypertension is found, what is the likely etiology of that disability?  Is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service?  Please discuss specifically the significance of the elevated blood pressure reading on service separation examination.

f. If hypertension found is determined to not be related directly to the Veteran' s service, is it at least as likely as not (a 50% or better probability) that it is a complication of, or was caused or aggravated by, his service connected diabetes mellitus?

All opinions must include rationale that cites to supporting factual data.

4. The AOJ should also arrange for a dental examination of the Veteran to determine the likely etiology of his periodontal disease.  Specifically, is it at least as likely as not (a 50% or better probability) that it is a complication of, or caused or aggravated by, his service connected diabetes mellitus?  The dentist must include rationale for the opinion.

5. The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine whether or not he has arthritis of the feet and legs (and if so, its likely etiology).  The entire record must be reviewed by the examiner, and any studies indicated should be completed.  Based on review of the entire record, and examination of the Veteran the examiner must provide opinions that respond to the following:

a. Does the Veteran have arthritis of the feet and legs?

b. If so, please indicate whether it is at least as likely as not (a 50% or better probability) that such is related to his service connected diabetes mellitus (to include as due to altered gait due to diabetes-related peripheral neuropathy)?

The examiner must include rationale for all opinions.

6. The AOJ should also arrange for a neurological examination of the Veteran to determine the current severity of his right and left lower extremity peripheral neuropathy.  The entire record must be reviewed by the examiner, and any tests or studies deemed necessary should be completed.  The examiner must identify all related symptoms, and note their frequency, severity, and related impairment of function.  Specify indicate whether the Veteran has complete or incomplete paralysis in either lower extremity.  If there is incomplete paralysis in either extremity, the examiner should indicate whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy in degree.
The examiner must explain the rationale for all opinions.

7. The AOJ should also arrange for an endocrinology examination of the Veteran to determine the current severity of his diabetes mellitus.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be completed.  The examiner must describe all findings in detail.  Specifically, the examiner should note whether the diabetes requires restriction of diet and regulation of activities in addition to insulin.  The examiner should note whether or not there are any complications of the disease other than lower extremity peripheral neuropathy and diabetic proliferative retinopathy, and if so, identify the complications, noting their related symptoms and functional impairment.

All opinions must include adequate rationale.

8. The AOJ should also arrange for the Veteran to be examined by an ophthalmologist to determine the current severity of his diabetic retinopathy.  The entire record must be reviewed by the examiner in conjunction with the examination, and studies completed should include testing for related impairment of vision/visual fields.  The examiner must note all findings in detail and comment on any related functional limitations.

The examiner must include rationale for all opinions.

9. Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal (to include entitlement to a TDIU rating, following completion of action on the other issues, as well as any further development on the TDIU issue suggested by the record at that point).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board. 
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


